Title: To Thomas Jefferson from Horatio Gates, 19 October 1804
From: Gates, Horatio
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Rose Hill 19th: October, 1804:
               
               I am charm’d with your instituting Gunn Boats; for I believe them to be the properest Defence for large Harbours that has hitherto been imagin’d; these, Cooperating with small Batteries of Heavy Guns, upon the projecting Heights near the Water, are much better, & infinitely less expensive than Fix’d, and large Fortifications; the French, who are the best Judges, of Artillery and Engineering of any Nation in Europe, adopt this plan of Defending their Harbours; The Effects of it are too well known in England;—I know not, if you have seen a publication which appeared in Paris in May 1802, Entitled Lettres d’un Observateur sur la Marine, it is well worth your perusal, much usefull information may be derived from it, for the defence of our Harbours, and Our Astonishingly increasing Commerce; a paltry Frigate dare not then Insult us, as has been, & now is done in the Harbour of New York:—I am convinced you are too good a Statesman not to wellcome usefull Information even when it comes from the pen of an Enemy; Mr. William Cobbet has publish’d ever since January 1802, a New Annual Register; a large Octavo, is publish’d every Six Months; that is, from June, to January; & from January, to June; You will find in it, the best brief abstract of The Times, Great Events, Characters of leading Men, & Opinions of New Publications, that has hitherto appeared in England; You can direct Monroe to send it as it comes Out, it will be a proper Book for The Public Library at Washington;—The Author, is now in Gaol, & Furious against Pit, & the present Ministry.—Esteeming Mr. Dawson a Confidential Friend of Yours, I have charg’d him with this Letter, He Dines with me alone to day; we shall enjoy much conversation upon You, & your Administration, which I am Gratefull in Declaring is the best that can be imagin’d for the Land we live in; nay, do not think I Flatter, for I want not Advancement, or Office; I speak what I verily believe; go on good Sir as long as you Govern, in the same Excellent Trust; and Your encreasing Constituents will wish you to live as long as you have Abillities to Rule; by that time, I trust you will Fix Republican principles upon so Firm a Foundation as not to be Intrigued away.—I have heard that Your Commissary of Military Stores is Dead; This is an Office that requires a person of Experience, & Talents, to Execute it properly; and will one day be of high Importance in the United States; I know but one Man that is Equal to it; That Man Commanded my Artillery at Saratoga, was afterwards at The taking of Cornwallis, and received the thanks of The Governour & Council of Maryland for Driving off the English Frigates, that previously Blockaded Their port which Liberated the Artillery, & Stores, that were wanted for the Seige of York: He is now become Rich, and Independent, by Industry & increasing Trade; under His Superintendance The Ordnance Stores both Great and Small would at all Times be ready for Service: but I answer not for what Men may be, I only represent to you what I think they are; General Stevens is a Massachusetts Man, and intimate with the Secretary at War; who is well acquainted with His Merits, at any rate, you have this power in your own Hands, & can at any moment displace the unworthy Officer—but I would not have wrote so much in Favour of Him, if I had the least Suspicion He would not fullfill in the best Manner all the Duties of an Office committed to His charge: Fate has done much for the Civil Liberty of this Country; and so long as we can avoid the Wars, the Crimes, & Follies, of the Nations of the Old World, I trust we shall continue to be Favoured.—I leave the rest to be said by Our Mutual Friend Mr. Dawson, having already intruded perhaps to much upon that Time, which is so precious to you, & to the Public Service;—I only desire to be permitted to add my earnest wish for your Health, & Long, Long continuance to Govern The United States.—I beseech You to beleive me your Faithfull Friend, and most Obedient Servant
               
                  
                     Horatio Gates.
                  
               
            